                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

ABDUL QAWIYY IBN CALMESE                                                               PLAINTIFF

v.                                                     CIVIL ACTION NO. 4:17CV-P162-JHM

JACK JONES et al.                                                                  DEFENDANTS


                                  MEMORANDUM OPINION

       Plaintiff Abdul Qawiyy IBN Calmese filed a pro se, in forma pauperis complaint

pursuant to 42 U.S.C. § 1983 (DN 1). Upon filing the instant action, he assumed the

responsibility of keeping this Court advised of his current address and to actively litigate his

claims. See LR 5.2(e) (“All pro se litigants must provide written notice of a change of residential

address . . . to the Clerk and to the opposing party or the opposing party’s counsel. Failure to

notify the Clerk of an address change may result in the dismissal of the litigant’s case or other

appropriate sanctions.”).

       By Order entered July 30, 2018, the Court directed Plaintiff to complete and return a

summons for Defendant Daviess County so that service could be effected (DN 7). On August 8,

2018, the copy of that Order sent to Plaintiff at the Daviess County Detention Center was

returned to the Court by the United States Postal Service with a label on the envelope indicating,

“Return to Sender, Not Deliverable As Addressed, Unable to Forward” (DN 8). A handwritten

notation on the envelope indicated “Released.” Id. Plaintiff apparently is no longer housed at

his address of record, and he has not advised the Court of a change of address. Therefore,

neither notices from this Court nor filings by Defendants in this action can be served on Plaintiff.
        Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal

of an action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan

v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the

district court to enter a sua sponte order of dismissal.”). Although federal courts afford pro se

litigants some leniency on matters that require legal sophistication, such as formal pleading rules,

the same policy does not support leniency from court deadlines and other procedures readily

understood by laypersons, particularly where there is a pattern of delay or failure to pursue a

case. Id. at 110. “Further, the United States Supreme Court has recognized that courts have an

inherent power to manage their own affairs and may dismiss a case sua sponte for lack of

prosecution.” Lyons-Bey v. Pennell, 93 F. App’x 732, 733 (6th Cir. 2004) (citing Link v. Wabash

R.R. Co., 370 U.S. 626, 630-31 (1962)).

        Because Plaintiff has failed to comply with this Court’s Local Rules by failing to provide

written notice of a change of address, the Court concludes that this case must be dismissed for

lack of prosecution. See, e.g., White v. City of Grand Rapids, 34 F. App’x 210, 211 (6th Cir.

2002) (“[Plaintiff’s] complaint was subject to dismissal for want of prosecution because he failed

to keep the district court apprised of his current address.”).

        The Court will enter a separate Order of dismissal.

Date:   October 18, 2018




cc:     Plaintiff, pro se
        Defendants
        Daviess County Attorney
4414.005

                                                  2
